Exhibit 10.3

 

LOGO [g355560g50i49.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of March 15, 2017, by and
between HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC. a Maryland
corporation (the “Company”), and CHARLES MELKO, an individual (the “Employee”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and Employee agree as follows:

1. Term. The Company hereby agrees to employ the Employee, and the Employee
hereby agrees to work for the Company, on the terms and conditions hereinafter
set forth. The term of this Agreement will commence as of the start date of
March 15, 2017 and terminate on a date specified by the Company or the Employee
in a notice given, at will, with or without cause, by either party to the other
not less than 30 days prior to such date, unless such term is sooner terminated
as herein provided. In the event that the Company terminates the Employee’s
employment with the Company for reasons other than the commitment of a criminal
act or a material violation of Company policy, the Company shall pay to the
Employee, in a lump sum, severance compensation in an amount equal to not less
than the base monthly salary described in paragraph 3 hereof for three
(3) months following the thirty-day notice period as if the Employee continued
to be employed during such period.

2. Duties. The Employee agrees to be employed by the Company in such capacities
as the Company may from time to time direct, it being the intent of the parties
that the Employee will serve in the capacity of Chief Accounting Officer. During
the term of this Agreement, the Employee will devote his full time and exclusive
attention during normal business hours to, and use his best efforts to advance,
the business and welfare of the Company, its affiliates, subsidiaries and
successors in interest. During the term of his employment with the Company, the
Employee shall not engage in any other employment activities for any third party
for any direct or indirect remuneration without the prior written consent of the
Company.

3. Compensation. For all services provided by the Employee, the Company shall
compensate Employee in such amounts and upon such terms as the parties may agree
from time to time. The compensation amount set forth in Exhibit A attached
hereto is made a part of this Agreement.

4. Other Benefits. During the term of employment with the Company, the Employee
will be entitled to participate in fringe benefit programs that the Company
generally makes available to its employees, including vacation, medical and
dental insurance and life insurance; provided that nothing herein shall be
construed as restricting the Company’s right to unilaterally modify or terminate
any of such programs at any time with our without notice.

 

 

1



--------------------------------------------------------------------------------

LOGO [g355560g69u04.jpg]

 

5. Restricted Stock Grant. For all services provided by the Employee, the
Company may, from time to time, grant certain restricted ownership interests in
the Company or its successors.

6. Death or Disability. If the Employee dies or becomes totally disabled during
the term of his employment, the Employee’s employment with the Company will
automatically terminate and all obligations of the Company hereunder will
terminate as of the end of the month in which such event occurs.

7. Company Policies. Employee acknowledges and agrees that he will carefully
review each of the policies set forth in the Company Policy Handbook provided to
the Employee and will acknowledge his review and acceptance of such policies and
the obligations required of the Employee by signing the applicable signature
blocks therein and returning the executed version to the Office of the General
Counsel. Employee likewise acknowledges and agrees to abide by any revision or
addition to the Company policies as may be issued by the Company from time to
time throughout the term of employment.

8. Competition. (a) As an inducement to cause the Company to offer employment on
the terms set forth herein, the Employee agrees that:

 

  (i) during the period from the date hereof through and including one (1) year
after the date employment hereunder terminates, Employee will not solicit
investment, finance or lending business from any of the Company’s clients or
customers; and

 

  (ii) during the period from the date hereof through and including three
(3) years after the date employment hereunder terminates, Employee will not,
either on his own behalf or on behalf of any person, firm, company, or other
entity, solicit any employee of the Company to leave his or his employment or to
breach any employment agreement that he or she may have with the Company.

 

  (b) The provisions of this Paragraph 8 will survive any termination of this
Agreement.

9. Notices. All notices and other communications required or permitted under
this Agreement shall be in writing, served personally on, or mailed by
registered or certified United States mail to, in the case of notices to the
Employee, to the Employee’s residence set forth in the employment records of the
Company and in the case of notices to the Company, to the Company’s principal
executive office to the attention of the General Counsel.

10. Entire Agreement. This Agreement contains the entire understanding between
the parties and supersedes any prior written or oral agreements between them.
There are no representations, warranties, covenants, agreements or
understandings oral or written, between the parties relating to the employment
of the Employee which are not fully expressed herein. This Agreement shall not
be modified or waived except by written instrument and signed by the parties.

 



--------------------------------------------------------------------------------

LOGO [g355560g69u04.jpg]

 

11. Severability. The provisions of this Agreement shall be deemed severable,
and if any part of any provision is held by any court of competent jurisdiction
to be illegal, void, invalid or unenforceable in whole or in part as to any
party, such provision may be changed, consistent with the intent of the parties
hereto, to the extent reasonably necessary to make such provision, as so
changed, legal, valid, binding and enforceable. If such provision cannot be
changed consistent with the intent of the parties hereto to make it legal,
valid, biding and enforceable, then such provision shall be stricken from this
Agreement, and the remaining provisions of this Agreement shall not be affected
or impaired but shall remain in full force and effect.

12. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties and their respective executors, administrators, personal
representatives, heirs, legatees, devises, assigns and successors in interest.

13. Governing Law. This Agreement has been entered into in, and shall be
construed and enforced in accordance with, the laws of the State of Maryland,
without giving effect to the principles of conflicts of law thereof.

14. Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement will become
effective when the Company receives a counterpart hereof executed by the
Employee and the Company.

 



--------------------------------------------------------------------------------

LOGO [g355560g69u04.jpg]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC. By:  

/s/ Jeffrey W. Eckel

  Jeffrey W. Eckel   President & CEO CHARLES MELKO

/s/ Charles Melko

Address of Employee: Social Security #:                                        
    

 



--------------------------------------------------------------------------------

LOGO [g355560g69u04.jpg]

 

EXHIBIT A

The following sets for the salary and benefits terms referenced in Section 3 of
the Agreement:

 

Salary:    $225,000 Annual Bonus:    Target of 50% of Salary (starting in 2017),
half to be paid in cash and half in restricted stock. The awarded stock will
vest approximately 15 months after the year end in which it is earned 2017 LTIP
Award:    Employee will be eligible to participate in the Company’s 2017 LTIP
awards in such amount and under such terms as determined by the Board Benefits
   Benefits in accordance with the company plan as set forth in the benefit
summary previously provided Vacation    Four weeks paid vacation

 